ORDER

Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 24th day of February, 2015,
ORDERED, by the Court of Appeals of Maryland, that Denise Nicole James is hereby, disbarred by consent, effective immediately, from the further practice of law in the State of Maryland for violating Rules 1.1, 1.2(a), 1.3, 1.5(a), 1.15(a)(c), 1.16(a)(d), 8.1(a)(b), and 8.4(a)-(d) of the Maryland Lawyers’ Rules of Professional Conduct, and Maryland Rules 16-604, 16-606.1, and 16-609; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Denise Nicole James from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.